Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

a.	Claims 1-22 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-3, 7-14, and 18-22 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 10/27/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/27/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS

Regarding claims 1-22 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment"
The Examiner has performed due diligence Inter Partes review of IPR2018-00704 and by comparing the claims of the related application 16/151,252 with the challenged patent claims in application 14/831,525, and has determined that:
Claims have similar scope or similar claim elements such as: “receiving an assignment of a single access identifier from a subset of access identifiers of a plurality of access identifiers, the assigned single access identifier is not randomly selected by the mobile subscriber station, the assigned single access identifier useable for random access channel transmission, the subset of access identifiers being access identifiers designated as allocatable access identifiers only useable, for communication with a base station, by the mobile subscriber station subsequent to assignment by the base station; receiving a transmission comprising an indication of the subset of access identifiers; and transmitting, from the mobile subscriber station to the base station, the assigned single access identifier via the random access channel, the assigned single access identifier uniquely identifying the mobile subscriber station to the base station according to the assignment”. Independent claims 1 and 12 of the present application recite similar, but not identical, features as allowable features identified from the parent 15/193,988 application (now U.S. Patent 10805131).
Claims do not have similar scope or similar claim elements such as “non-contention reserved access identifier” and “the assigned single access identifier avoids a collision probability associated with random mobile subscriber station selected access identifiers randomly selected by another mobile subscriber station, and the assigned single non contention reserved access identifier avoids a collision probability associated with other access identifiers in the subset of non-contention reserved access identifiers transmitted by another mobile subscriber station.” (underlined emphasis).
 “non-contention reserved access identifier”, the Patent Trial and Appeal ruling for IPR2018-00704, states on pages 10-20, that the combined teaching of ZTE, Laroia, and Sharp would render the features “non-contention access identifier” obvious. The Applicants have removed the “non-contention reserved access identifier” limitations and henceforth made the instant application having different scope and different claim elements from the challenged patent claims.
Regarding the features “avoid collision”, the Patent Trial and Appeal ruling for IPR2018-00704, states on page 6, that “Accordingly, POSITAs would have understood that “non-contention” includes “avoids collision.” LGE-1003, ¶¶38-39”. The Applicants have removed the “non-contention” limitations, thereby removing any association between the terms “avoid collision” and “non-contention”, and henceforth made the instant application having different scope and different claim elements from the challenged patent claims.
The Examiner has performed due diligence Inter Partes review of IPR2018-00705 and by comparing the claims of the related application 16/151,252 with the challenged patent claims in application 14/831,525, and has determined that:
Claims have similar scope or similar claim elements such as: “receiving an assignment of a single access identifier from a subset of access identifiers of a plurality of access identifiers, the assigned single access identifier is not randomly selected by the mobile subscriber station, the assigned single access identifier useable for random access channel transmission, the subset of access identifiers being access identifiers designated as allocatable access identifiers only useable, for communication with a base station, by the mobile subscriber station subsequent to assignment by the base station; receiving a transmission comprising an indication of the subset of access identifiers; and transmitting, from the mobile subscriber station to the base station, the assigned single access identifier via the random access channel, the assigned single access identifier uniquely identifying the mobile subscriber station to the base station according to the assignment”. Independent claims 1 and 12 of the present application recite similar, but not identical, features as allowable features identified from the parent 15/193,988 application (now U.S. Patent 10805131).
Claims do not have similar scope or similar claim elements such as “non-contention reserved access identifier” and “the assigned single access identifier avoids a collision probability associated with random mobile subscriber station selected access identifiers randomly selected by another mobile subscriber station, and the assigned single non contention reserved access identifier avoids a collision probability associated with other access identifiers in the subset of non-contention reserved access identifiers transmitted by another mobile subscriber station.” (underlined emphasis).
Regarding the features “non-contention reserved access identifier”, the Patent Trial and Appeal ruling for IPR2018-00705, states on pages 26-29, that the combined teaching of Song and WiMAX would render the features “non-contention access identifier” obvious. The Applicants have removed the “non-contention reserved access identifier” limitations and henceforth made the instant application having different scope and different claim elements from the challenged patent claims.
Regarding the features “avoid collision”, the Patent Trial and Appeal ruling for IPR2018-00705, states on pages 7-8, that “Accordingly, consistent with the specification of the ’320 Patent and Patent Owner’s arguments, and solely for the purposes of this proceeding where the BRI , “non-contention” should be construed to include “reduces the probability of collision or avoids collision.” LGE-1003, ¶¶38-41. The art applied
in the instant Petition is consistent with this understanding.”. The Applicants have removed the “non-contention” limitations, thereby removing any association between the terms “avoid collision” and “non-contention”, and henceforth made the instant application having different scope and different claim elements from the challenged patent claims.

Allowable Subject Matter

Claims 1-22 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of pre-allocating random access identifiers to wireless devices. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1 and 12 is the inclusion of the features, "receiving an assignment of a single access identifier from a subset of access identifiers of a plurality of access identifiers, the assigned single access identifier is not randomly selected by the mobile subscriber station, the assigned single access identifier useable for random access channel transmission, the subset of access identifiers being access identifiers designated as allocatable access identifiers only useable, for communication with a base station, by the mobile subscriber station subsequent to assignment by the base station; receiving a transmission comprising an indication of the subset of access identifiers; and transmitting, from the mobile subscriber station to the base station, the assigned single access identifier via the random access channel". These features, as incorporated into the independent claims 1 and 12 with other features such as “the assigned single non contention reserved access identifier avoids a collision probability associated with other access identifiers in the subset of non-contention reserved access identifiers transmitted by another mobile subscriber station” are neither known from, nor rendered obvious by, the available prior arts.
Claims 2-11 depend on claim 1; claims 13-22 depend on claim 12; therefore, these claims are considered allowable on the basis as the parent claims 1 and 12 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 12 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411